Citation Nr: 0325663	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for status post left anterior cruciate ligament 
reconstruction with scars. 

2.  Entitlement to an initial evaluation in excess of 
10 percent for status post open reduction internal fixation 
of left ulnar and radius compound fracture with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
status post left anterior cruciate ligament reconstruction 
with scars and status post open reduction internal fixation 
of left ulnar and radius compound fracture with scars and 
assigned 10 percent evaluations for each disability.  The 
veteran asserts that he warrants higher evaluations.

In January 2003, the RO granted a 20 percent evaluation for 
status post left anterior cruciate ligament reconstruction 
with scars.  The veteran has stated that he warrants an 
evaluation in excess of 20 percent.


FINDINGS OF FACT

1.  Status post left anterior cruciate ligament 
reconstruction with scars is manifested by no more than 
moderate functional impairment.

2.  Status post open reduction internal fixation of left 
ulnar and radius compound fracture with scars is manifested 
by no more than mild functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for status post left anterior cruciate ligament 
reconstruction with scars have not been met.  38 U.S.C.A. 
§§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for an initial evaluation in excess of 
10 percent for status post open reduction internal fixation 
of left ulnar and radius compound fracture with scars have 
not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5212 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the March 1999 rating 
decision, the April 2000 statement of the case, and the 
February 2003 supplemental statement of the case.  As to the 
veteran's claim for an increased evaluation for the left 
knee, the RO informed the veteran that in order to be 
entitled to an evaluation in excess of 20 percent for 
instability of the left knee, the evidence would need to show 
that he had severe instability or severe subluxation.  The RO 
noted that there was no evidence of "arthritis or other 
pathology to warrant a separate compensable evaluation."  In 
the April 2000 statement of the case, the RO provided the 
veteran with the regulations that address the knee, which 
included those that apply to subluxation and instability, 
dislocated or removal of cartilage, and limitation of motion 
of the knee.  This informed the veteran of the symptomatology 
needed in the knee to establish an evaluation in excess of 
20 percent.

As to the claim for an increased evaluation for the status 
post open reduction internal fixation of left ulnar and 
radius compound fracture with scars, the RO informed the 
veteran that in order to be entitled to an evaluation in 
excess of 10 percent, there would need to be evidence of 
nonunion in the lower half of the ulna or evidence of 
ankylosis of the wrist.  In the April 2000 statement of the 
case, the RO provided the veteran with the regulations that 
address the ulna and radius, which informed of the evidence 
necessary to establish higher evaluations for an impairment 
of the ulna and an impairment of the radius.  Additionally, 
the RO provided him with the regulations that address 
limitation of motion of the wrist and ankylosis of the wrist.  
This would have shown the veteran that the 10 percent 
evaluation was the maximum evaluation for limitation of 
motion of the wrist and that in order for him to receive a 
higher evaluation based upon his symptomatology in his wrist, 
he would need to have ankylosis.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an 
August 2002 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  It told the 
veteran that as long as he adequately identified the records, 
that VA would assist in obtaining them.  The RO noted that it 
was still his responsibility for making sure that the records 
were received by VA.  It provided the veteran with VA Forms 
21-4142, Authorization and Consent to Release Information to 
VA, and told him that if he wanted VA to request any relevant 
medical records that he should complete a form for each 
doctor or hospital.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also provided the veteran with two examinations-one in 
February 1999 and another in August 2000.  The veteran has 
not indicated that he is receiving treatment for either 
disability and thus VA was not under a duty to request 
treatment records either from VA or a private facility. 

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that the veteran sustained a 
fracture of the left ulna and radius in June 1995 while 
playing football.  He underwent a plate and hardware 
placement with open reduction and internal fixation of the 
left wrist at that time.  In April 1998, he underwent an 
ulnar styloid excision and debridement.  He sustained an 
injury to his left knee, which tore his meniscus.  In 
September 1998, he underwent an arthroscopy to repair the 
meniscus.  In November 1998, he underwent an anterior 
cruciate ligament reconstruction.

A February 1999 VA examination report shows that the veteran 
reported that his left wrist was better since the second 
surgery but that he still had limitations in his range of 
motion.  He stated he had some discomfort when weight 
lifting.  As to his left knee, the examiner noted that the 
veteran was still in the healing process of having undergone 
the reconstruction in November 1998.  The veteran reported he 
was able to lift weights with his leg but that he was not 
running.  He stated he had knee pain and noted he was 
undergoing physical therapy.  The veteran denied any 
complications from the knee surgery and noted that his range 
of motion had been much improved following the surgery.  

The examiner stated that physical examination of the left 
wrist revealed evidence of prior surgery.  He stated the 
veteran had a "few bony deformities" but that there was no 
significant muscle atrophy shown.  The examiner reported 
there was no tenderness upon palpation of the left wrist at 
the ulna or the radius.  Range of motion of the wrist was 
74 degrees of flexion, 80 degrees of extension, 40 degrees of 
ulnar deviation, and 60 degrees of radial deviation.  The 
examiner noted that the veteran had no pain upon doing these 
exercises.  He stated that physical examination of the left 
knee revealed evidence of "recent surgery."  The examiner 
noted that there was no effusion and that the veteran had 
"normal" laxity of the knee.  Anterior and posterior drawer 
tests were negative.  There was no crepitus or pain upon 
palpation of the knee compartments.  The examiner stated that 
the veteran had negative Lachman and McMurray tests.  Range 
of motion was from 0 to 130 degrees.  The examiner noted that 
the veteran had minimal pain upon doing this exercise.  There 
was no evidence of varus or valgus abnormalities.  The 
examiner entered a diagnosis of left wrist ulnar and radius 
compound fracture status post open reduction and internal 
fixation with hardware placement and debridement.  He stated 
that the veteran had minimal functional loss in the wrist.  
As to the left knee, he entered a diagnosis of history of 
left knee anterior cruciate ligament tear and medial meniscus 
tear status post reconstruction two months prior.  He stated 
the veteran was still in the rehabilitation phase, but noted 
that he had minimal pain and good knee function at present.  

February 1999 x-rays taken of the left hand and wrist showed 
healed post fracture deformity and a deformity of the distal 
left ulna with decrease in width and "suspect" small bony 
fragment in the adjacent soft tissues.  An ulnar variant was 
noted to be present.  X-rays taken of the left knee showed 
the anterior cruciate ligament reconstruction and 
suprapatellar effusion.

In the veteran's notice of disagreement, submitted in 
February 2000, he stated that he had constant numbing on the 
left side of his knee.  He stated he was unable to bend down 
or apply his body weight on the left knee.  The veteran added 
that he was unable to stand for prolonged periods of time 
without experiencing discomfort.  He stated his knee would 
give out on him when walking or jogging.  The veteran 
described having severe pain in his left wrist and forearm, 
which caused discomfort in his job.  

In the veteran's substantive appeal, received in June 2000, 
he reiterated that he had numbness in his left knee.  He 
stated that he had been told that the numbness was due to a 
nerve being cut during the operation and that it would go 
away, which he stated had not.  He complained that the VA 
examination had not been thorough.  The veteran stated that 
he experienced severe and constant pain in his left forearm.  
He asserted he was unable to participate in certain 
activities because of his left knee and left wrist.  The 
veteran stated he felt he should be granted at least a 
20 percent evaluation for each disability.

An August 2000 VA examination report shows that the veteran 
reported he continued to have difficulties with his wrist.  
He described a shooting pain in the ulnar side of the wrist 
into the fifth finger.  The veteran stated he had pain in 
association with heavy lifting and significant weakness.  
Examination revealed tenderness on the distal ulna.  Range of 
motion revealed both extension and flexion were to 
85 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 30 degrees.  Forearm supination was to 
90 degrees and pronation was to 70 degrees.  As to his left 
knee, the veteran reported that he was unable to do any 
running because of shooting pain in the posterior aspect of 
the knee.  He also reported numbness.  Physical examination 
revealed that the veteran had range of motion from 0 to 
150 degrees.  The examiner stated that the veteran had 
"marked mobility" of the patellas and evidence of slight 
subpatellar crepitation.  He stated that the veteran had a 
grade I positive drawer sign and positive Lachman sign.  
Measurements taken of both lower extremities at the thigh, 
calf, and knee were equal. 

As to the wrist, the examiner noted the veteran's medical 
history and stated that the veteran had a "slight degree" 
of disability related to the condition of the wrist.  He 
added that the veteran had functional impairment with regard 
to activities involving heavy lifting, pushing with the 
outstretched hands, and rotary motions.  The examiner stated 
that the veteran's impairment was on the basis of pain, 
fatigability, weakness, and structural changes related to the 
previous fractures and surgical procedures.  As to the left 
knee, the examiner stated that the veteran still had some 
residual disability related to the knee with some degree of 
instability and discomfort.  He added that it appeared there 
was a definite indication of functional impairment with 
regard to activities such as running, jumping, stooping, 
squatting, and activities involving twisting the knee.  The 
examiner stated that the veteran's impairment "seemed to 
be" on the basis of pain, structural changes related to the 
injuries and surgery, and instability.  He also stated there 
appeared to be some indication of slight weakness.

A separate VA examination report shows that the veteran's 
scars from the surgeries on his left wrist and left knee were 
examined.  The examiner noted that there were a total of 
three scars-one on the knee and two in the wrist area.  He 
stated that the scar on the left knee was six centimeters in 
length and showed no keloid, adherence, or other deformity.  
There was no evidence of tenderness or pain upon palpation 
and no limitation of motion as a result of the scar.  The 
examiner stated that the scar at the left wrist was nine 
centimeters and showed no evidence of keloid, adherence, or 
other deformity.  There was no evidence of tenderness or pain 
upon palpation and no limitation of motion as a result of the 
scar.  The examiner noted that the veteran reported 
subjective tenderness "sometimes" of this scar and the one 
on the knee.  The second scar near the right wrist was noted 
to be two and one-half centimeters in length.  The scar had 
no keloid, adherence, or other deformity.  The examiner 
stated that there was no evidence of tenderness or pain to 
palpation of that scar.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
status post left anterior cruciate ligament reconstruction 
with scars and status post open reduction internal fixation 
of left ulnar and radius compound fracture with scars.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Status post left anterior cruciate ligament 
reconstruction with scars

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for status post 
left anterior cruciate ligament reconstruction with scars.  
In February 1999, the examiner noted that the veteran had 
"normal" laxity of the knee.  Anterior and posterior drawer 
tests were negative, as were Lachman and McMurray tests.  
There was no evidence of varus or valgus abnormalities.  
Additionally, the examiner stated that there was no effusion.  
Range of motion was from 0 to 130 degrees, and the examiner 
noted that there was minimal pain during that exercise.  He 
stated that the veteran had good knee function at that time.  
In August 2000, the veteran's range of motion was from 0 to 
150 degrees.  He had "marked mobility" of the patella and 
evidence of subpatellar crepitation.  The examiner stated 
that the veteran had a grade I positive drawer sign and 
positive Lachman sign.  He described the veteran's knee as 
having a residual disability with "some degree of 
instability and discomfort."  He added that there was a 
definite indication of functional impairment with respect to 
physical activities and slight weakness.  The Board finds 
that the above-described symptoms are indicative of no more 
than a 20 percent evaluation.  

The RO explained that it was granting the 20 percent 
evaluation because the evidence showed that the veteran had a 
moderate degree of impairment of the knee.  The Board agrees.  
While the February 1999 examination report showed some slight 
limitation of motion, the August 2000 examination report 
showed no limitation of motion.  Regardless, the RO noted 
when granting the 20 percent evaluation that the veteran had 
painful motion, weakness, and functional impairment with 
regard to activities such as running, jumping, stooping, and 
squatting.  The RO also noted the veteran's complaints of 
pain and numbness in his left knee.  Thus, while the August 
2000 examination reported showed better range of motion, the 
overall symptomatology reported by the examiner in that 
examination report showed that the veteran had more than 
slight functional impairment-hence, the granting of the 
20 percent evaluation.  

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted for the left knee and finds that 
the preponderance of the evidence is against an increased 
evaluation.  In the February 1999 VA examination report, the 
examiner found that the veteran had good knee function and 
minimal pain.  He noted the veteran had "normal" laxity of 
the knee, but found that anterior and posterior drawer signs, 
Lachman test, and McMurray test were all negative.  The 
veteran's range of motion was 10 degrees from being full; 
however, the examiner noted that the veteran was still 
recovering from his November 1998 anterior cruciate ligament 
reconstruction.  In the August 2000 VA examination report, 
the examiner stated that the veteran had a grade I positive 
drawer sign and positive Lachman's sign.  He stated the 
veteran had slight weakness and had functional impairment in 
not being able to run, jump, stoop, squat, and other 
activities involving twisting the knee.  His range of motion 
at that time was 0 to 150 degrees.  Measurements taken of the 
lower extremities at three different points were all the 
same, which indicates a lack of atrophy on the left lower 
extremity.  The Board finds that the above-described symptoms 
are indicative of no more than moderate functional impairment 
and thus no more than 20 percent disabling.  

The Board notes the veteran's representative has argued that 
the application of DeLuca v. Brown, 8 Vet. App. 202 (1995) to 
the veteran's service-connected status post left anterior 
cruciate ligament reconstruction with scars would warrant a 
higher evaluation.  The veteran's knee is evaluated under 
Diagnostic Code 5257, which does not contemplate limitation 
of motion, and thus the holding in DeLuca is not applicable 
to the veteran's claim for an increased evaluation, and would 
not serve as a basis for the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).

The Board notes that the RO had the veteran's scar on his 
knee examined to determine if a separate evaluation was 
warranted for the scar.  During the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders.  However, here, the changes 
made were not substantive in regard to the facts in this 
case.  In an August 2000 VA examination report, the examiner 
stated that the scar on the left knee showed no keloid, 
adherence, or other deformity and was not tender or painful 
upon palpation.  Such findings would not warrant a 
compensable evaluation for the scar whether the prior or the 
amended criteria were applied.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001) (A 10 percent 
disability evaluation is warranted for a superficial scar 
which is poorly nourished and has repeated ulcerations, which 
is tender and painful on objective demonstration, or limits 
the function of the body part affected); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003) (A 10 percent 
disability evaluation is warranted for a scar which is 
superficial and unstable, superficial and painful on 
examination, or one which limits the part affected).  The 
findings in the August 2000 examination report do not 
establish that the scar on the left knee meets the criteria 
for a compensable evaluation.  While the examiner noted that 
the veteran complained of subjective pain "sometimes," the 
examiner did not find objective evidence of pain on the scar.  
The Board finds that the preponderance of the evidence is 
against a finding that the scar on the left knee warrants a 
separate compensable evaluation.

Additionally, the Board notes that limitation of motion and 
instability of the knee are two, separate disabilities.  A 
veteran can be rated separately under limitation of motion of 
the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, that those two disabilities may be rated 
separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 
5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 
(August 14, 1998).  Here, however, while the veteran was 
shown to have 10 degrees of limitation of flexion in February 
1999, he was shown to have more than full range of motion in 
August 2000.  The Board does not find that the limitation of 
flexion found in February 1999 is in equipoise with no 
limitation of motion found in August 2000, which may allow 
the veteran a separate evaluation for the limitation of 
motion.  Rather, at the time of the February 1999 
examination, the veteran had undergone anterior cruciate 
ligament reconstruction only three months prior, and the 
examiner noted that the veteran was still in a 
"rehabilitation phase."  Thus, the Board finds that the 
examiner's notation that the veteran was still in a 
rehabilitative phase would indicate that some of the 
symptomatology shown at that time was the result of the 
surgery and had the potential to improve.  This finding is 
substantiated by the fact that the veteran had more than full 
range of flexion in August 2000.  Therefore, the Board finds 
that based upon the facts in this case, the preponderance of 
the evidence is against a finding that the veteran would 
warrant a separate evaluation for limitation of motion of the 
knee.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran asserted that he warranted more than 
the initial evaluation of 10 percent for his left knee, he 
was correct, and the RO granted him a 20 percent evaluation.  
However, to the extent that he asserts he warrants more than 
a 20 percent evaluation, the medical findings do not support 
his assertions.  The Board has considered his complaints of 
numbness, discomfort, and his difficulty with standing for 
prolonged periods of time but finds that the 20 percent 
evaluation contemplates those complaints.  A 20 percent 
evaluation is indicative of a moderate knee disability, and 
the medical findings establish a knee disability that is no 
more than moderate.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, an initial evaluation in excess of 20 percent is 
not warranted for status post left anterior cruciate ligament 
reconstruction with scars.  The preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.



B.  Status post open reduction internal fixation of left 
ulnar
and radius compound fracture with scars

The veteran's "major" hand is his right hand, and thus only 
the evaluations for the minor hand will be reported.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. 
§ 4.71, Plate I (2003).  Normal ulnar deviation of the wrist 
is from 0 to 45 degrees, and normal radial deviation is from 
0 to 20 degrees.  Id.  Normal forearm pronation is from 0 to 
80 degrees and normal forearm supination is from 0 to 
85 degrees.  Id.  

Diagnostic Code 5211 provides a 10 percent evaluation for 
malunion of the ulna, with bad alignment; 20 percent for 
nonunion of the ulna in the lower half or for nonunion of the 
ulna of the upper extremity in the upper half with false 
movement and without loss of bone substance or deformity; and 
30 percent for nonunion of the ulna of the upper extremity 
with false movement and with loss of bone substance, one inch 
(2.5 centimeters) or more, and marked deformity for the hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2003).  

Diagnostic Code 5212 provides a 10 percent rating for 
malunion of the radius with bad alignment; 20 percent for (1) 
nonunion in the upper half of the radius or nonunion in the 
lower half with false movement, but without loss of bone 
substance or deformity or (2) nonunion in the lower half of 
radius with false movement without loss of bone substance or 
deformity; and 30 percent for nonunion in the lower half of 
the radius with false movement with loss of bone substance 
(one inch (2.5 centimeters) or more), and marked deformity 
for the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5212 
(2003).

Diagnostic Code 5213 provides a 10 percent rating for 
limitation of supination to 30 degrees or less; 20 percent 
for (1) limitation of pronation motion is lost beyond last 
quarter of arc and the hand does not approach full pronation 
or loss of bone fusion, where the hand is fixed near the 
middle of the arc or moderate pronation or (2) limitation of 
pronation motion is lost beyond middle of arc or the loss of 
bone fusion, where the hand is fixed in full pronation for 
the hand; and 30 percent for loss of bone fusion, where the 
hand is fixed in supination or hyperpronation for the hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2003).  

Diagnostic Code 5214 provides a minimum of 20 percent for the 
hand for ankylosis of the wrist with a maximum of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2003).  

Diagnostic Code 5215 provides a 10 percent rating for either 
limitation of motion of the wrist (dorsiflexion less than 15 
degrees) or when the palmar flexion is limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for status post 
open reduction internal fixation of left ulnar and radius 
compound fracture with scars.  The service-connected 
disability is currently rated as 10 percent disabling.  The 
veteran has complained of limitation of motion of his wrist.  
When examined in February 1999, the examiner stated that the 
veteran had no significant muscle atrophy shown.  There was 
tenderness of the left wrist at the ulna and radius.  Range 
of motion of the wrist was reported, which showed full 
flexion and extension and a five-degree loss of ulnar 
deviation.  The examiner concluded that the veteran had 
"minimal" functional loss in the wrist.  In the August 2000 
examination report, the examiner stated that the veteran had 
tenderness in the distal ulna and had full flexion, 
extension, and radial deviation.  Ulnar deviation was limited 
by 15 degrees.  Supination was full, but pronation was 
limited by 10 degrees.  The examiner concluded that the 
veteran had a "slight degree" of disability related to the 
wrist.

The current 10 percent evaluation assigned to the service-
connected disability is the highest rating assignable under 
the rating criteria for limitation of motion of the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  If evaluating 
the veteran's disability under limitation of motion of the 
wrist, including limitation of supination, a higher 
evaluation would require ankylosis of the wrist or that the 
veteran's left hand be in a fixed position.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5213, 5214.  There is no competent 
evidence that the veteran's left hand is either in a fixed 
position or that the wrist is ankylosed to warrant 
consideration of those Diagnostic Codes, even by analogy.  
See id.  For example, the ranges of motion for the right 
wrist reported in the February 1999 and August 2000 VA 
examination reports were almost full with respect to flexion, 
extension, ulnar deviation, and radial deviation.  The Board 
finds that such findings would not allow consideration of 
Diagnostic Codes that contemplate a total lack of movement of 
the wrist or hand. 

Additionally, the Board has considered whether the veteran 
would warrant an increased evaluation under Diagnostic Codes 
5211 and 5212.  In order to warrant the next higher 
evaluation, the veteran would need to have nonunion of the 
ulna or nonunion of the radius.  There is no competent 
evidence that the veteran has either malunion or nonunion of 
the ulna or radius as a result of the inservice fractures to 
those areas.  Thus, the Board finds that the application of 
Diagnostic Codes 5211 and 5212 would not be appropriate, even 
by analogy.  

Further, the Board has specifically considered the guidance 
of DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 
4.45); however, the analysis in DeLuca does not assist the 
veteran as to his limitation of motion in his wrist, as he is 
receiving the maximum disability evaluation for limitation of 
motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (remand improper for the Board to consider 
functional loss due to pain because appellant was in receipt 
of maximum evaluation for limitation of function of the 
wrist).  The veteran does have some limitation of pronation, 
however, even considering that, in both the February 1999 and 
August 2000 examination reports, the examiners stated that 
the veteran had minimal limitation of function and a "slight 
degree" of disability, respectively.  Additionally, there 
was no significant atrophy shown when the veteran was 
examined in February 1999.  Such findings with respect to 
functional impairment would warrant no more than a 10 percent 
evaluation.  Accordingly, even considering the factors of 
pain, weakness, fatigability, and incoordination, an initial 
evaluation in excess of 10 percent would not be warranted.

The Board notes that the RO had the veteran's scars on his 
left wrist examined to determine if separate evaluations were 
warranted for the scars.  The findings in the August 2000 
examination report do not establish that the scars on the 
left wrist meet the criteria for a compensable evaluation.  
The examiner stated that both scars showed no evidence of 
keloid, adherence, or other deformity, and that there was no 
evidence of tenderness or pain upon palpation and no 
limitation of motion as a result of each scar.  While the 
examiner noted that the veteran complained of subjective pain 
"sometimes" as to one of the scars, the examiner did not 
find objective evidence of pain on the scar.  The 
preponderance of the evidence is against a finding that the 
scars on the left wrist warrant separate compensable 
evaluations.

The veteran is competent to report his symptoms.  He has 
asserted that he warrants more than a 10 percent evaluation, 
however, the Board finds that the medical findings do not 
support his assertions for the reasons stated above.  Again, 
the examiners described the veteran's functional impairment 
as minimal or slight.  In making the determination that the 
veteran's disability was "slight" in the August 2000 
examination report, the examiner clearly considered the 
veteran's functional impairment with regard to physical 
activities.  For the reasons stated above, the veteran's 
current symptoms do not warrant an initial evaluation in 
excess of 10 percent for the service-connected status post 
open reduction internal fixation of left ulnar and radius 
compound fracture with scars.  Accordingly, the preponderance 
of the evidence is against his claim, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for status post left anterior cruciate ligament 
reconstruction with scars is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post open reduction internal fixation of left 
ulnar and radius compound fracture with scars is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



